DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 11, 12, and 16 are objected to because of the following informalities:  
Claims 2, 11, and 16, lines 4-5, 5, and 5 respectively recite “using a model of the heart” which should read “using the model of the heart”,  
	Claims 3 and 12, lines 5 and 5 respectively recite, “using a model of the heart” which should read “using the model of the heart”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are:
“means for receiving” in claim 10
“means for determining at least one of extracted…” in claim 10
“means for determining at least one of predicted…”in claims 10, 11, and 12
“means for outputting” in claim 10
“means for updating” in claim 11
“means for simulating” in claim 11
“means for predicting” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of this office action [0065] of the present applications specification discloses a processor or equivalent thereof is used for performing the workflows presented but there is no hardware specifically associated with the limitations recited above and there is no algorithm associated for carrying out the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim language invokes 112 (f) interpretation of the claims as seen in the above interpretation section but no hardware is disclosed in the specification for the claimed function and there is no algorithm associated for carrying out the claimed function. Therefore the claims are seen as lacking written description.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for receiving”, “means for determining at least one of extracted…”,“means for determining at least one of predicted…”, “means for outputting”, “means for updating”, “means for simulating”, “means for predicting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No hardware is disclosed in the specification for the claimed function and there is no algorithm associated for carrying out the claimed function. Therefore the claims are seen as lacking written description.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 11, and 16, recite the limitation “updating the computational model of the heart based on the extracted myocardium strain data of the heart and extracted intracardiac blood flow data” which is considered indefinite. It is not clear to the examiner how the computation model is updated using both the extracted myocardium strain data and the extracted intracardiac blood flow data when the method and apparatus only requires one of the extracted data to be extracted. It is not possible to update the computational model with the extracted intracardiac blood flow data when only the extracted myocardium strain data is extracted and vice versa. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 10, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mansi et al. (US 20160220311, hereinafter Mansi).
Regarding claims 1 and 15, Mansi teaches a method (fig. 1 and [0023]) an a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations ([0085], discloses the methods discloses are provided on non-transitory computer readable medium) comprising: 
receiving input medical imaging data of a heart of a patient (A120 in fig. 1, [0026]-[0027] and [0038] discloses the processor 20 uses the acquired images from system 16 meaning the processor has received the images. Where the image data is of a patient’s heart); 
determining at least one of extracted myocardium strain data of the heart (A134 in fig. 1, [0043] discloses deriving a model of ventricular motion from the imaging data where the motion is representative of myocardium strain) and extracted intracardiac blood flow data of the heart from the input medical imaging data (A136 in fig. 1, [0048] discloses the processor 20 detects and quantifies the ventricular flow of the patient’s heart); 
determining at least one of predicted myocardium strain data of the heart ([0053] discloses the processor estimates a model with parameters during A142. [0057]-[0058] further discloses the model may include a biomechanical model/parameters that include active stress and/or tissue stiffness which are seen as being areas of strain within the heart) and predicted intracardiac blood flow data of the heart ([0059] discloses during step A144 processor 20 estimates cardiac hemodynamics which is considered intracardiac blood flow data as discloses in para. 22 of the present applications specification) based on the at least one of the extracted myocardium strain data and the extracted intracardiac blood flow data using a model of the heart ([0052] discloses the information of the computational heart model is derived from the unified heart model which includes the extracted data), the model of the heart jointly modelling myocardium strain of the heart and intracardiac blood flow of the heart (because both myocardium strain and intracardiac flow data or derived from the unified heart model the model is seen as being a joint model); and 
outputting the at least one of the predicted myocardium strain of the heart and the predicted intracardiac blood flow of the heart ([0070] and claim 14 disclose the computational model which includes the myocardium strain and intracardiac flow data as taught above is displayed on a display).
Regarding claim 10, Mansi teaches an apparatus comprising: 
means for receiving input medical imaging data of a heart of a patient (A120 in fig. 1, [0026]-[0027] and [0038] discloses the processor 20 uses the acquired images from system 16 meaning the processor has received the images. Where the image data is of a patient’s heart); 
means for determining at least one of extracted myocardium strain data of the heart (A134 in fig. 1, [0043] discloses deriving a model of ventricular motion from the imaging data where the motion is representative of myocardium strain) and extracted intracardiac blood flow data of the heart from the input medical imaging data (A136 in fig. 1, [0048] discloses the processor 20 detects and quantifies the ventricular flow of the patient’s heart); 
means for determining at least one of predicted myocardium strain data of the heart ([0053] discloses the processor estimates a model with parameters during A142. [0057]-[0058] further discloses the model may include a biomechanical model/parameters that include active stress and/or tissue stiffness which are seen as being areas of strain within the heart) and predicted intracardiac blood flow data of the heart ([0059] discloses during step A144 processor 20 estimates cardiac hemodynamics which is considered intracardiac blood flow data as discloses in para. 22 of the present applications specification) based on the at least one of the extracted myocardium strain data and the extracted intracardiac blood flow data using a model of the heart ([0052] discloses the information of the computation heart model is derived from the unified heart model which includes the extracted data), the model of the heart jointly modelling myocardium strain of the heart and intracardiac blood flow of the heart (because both myocardium strain and intracardiac flow data or derived from the unified heart model the model is seen as being a joint model); and 
means for outputting the at least one of the predicted myocardium strain of the heart and the predicted intracardiac blood flow of the heart ([0070] and claim 14 disclose the computational model which includes the myocardium strain and intracardiac flow data as taught above is displayed on a display).
Regarding claims 6 and 17, Mansi teaches the method and non-transitory computer readable medium, set forth above. Mansi further teaches wherein outputting the at least one of the predicted myocardium strain of the heart and the predicted intracardiac flow of the heart comprises:
displaying the at least one of the predicted myocardium strain of the heart and the predicted intracardiac blood flow of the heart overlaid on the input medical imaging data ([0070] and claim 6 discloses the computational model is overlaid on the interventional image. [0051] discloses interventional imaging images can be used to update the unified model meaning the interventional image is the input image).
Regarding claims 9 and 20, Mansi teaches the method of claim 1 and non-transitory computer readable medium of claim 15, as set forth above. Mansi further teaches the input medical imaging data comprises MRI (magnetic resonance imaging) medical image data ([0030] discloses the medical imaging system 16 that acquires the image data is a MRI system, meaning the input medical imaging data is MRI medical image data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 8, 11, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi in view of Ionasec et al. (US 20120022843, hereinafter Ionasec).
Regarding claims 2, 11, and 16, Mansi teaches the method or claim 1, apparatus of claim 10 and non-transitory computer readable medium of claim 15, as set forth above. Mansi further teaches the model of the heart is a computational model of the heart ([0020] discloses the unified model is a mesh model generated from an anatomical model of the cardiac chambers that is used to simulate blood flow through the heart, thereby making it a computational model as discloses in para. 22 of the present application specification, that discloses the computational model is one that simulates intracardiac flow and is generated based on an anatomical model of the heart), and determining at least one of predicted myocardium strain data of the heart and predicted intracardiac blood flow data of the heart based on the at least one of the extracted myocardium strain data and the extracted intracardiac blood flow data using a model of the heart comprises:
updating the computational model of the heart based on the extracted myocardium strain data of the heart and extracted intracardiac blood flow data ([0051] discloses the unified model is updated using new patient data from new image data acquired meaning the model is updated using the extracted myocardium strain data and extracted intracardiac blood flow data from the new image data);
simulating physiological function of the heart using the updated computational model ([0020] discloses the mesh model (unified model) is used to simulate blood flow of the heart and [0054] discloses the unified model is used to simulate electrophysiology of the patient’s heart).
Mansi does not specifically disclose the simulation of physiological function is used to determined the at least one of the predicted myocardium strain data of the heart and the predicted intracardiac blood flow data of the heart.
However,
Ionasec in a similar field of endeavor teaches simulating physiological functions of the heart using a computational model (106 in fig. 1 and fig. 6 discloses simulating blood flow in the patient’s heart and [0059] discloses the simulation us determined using a 3D Navier-Stokes solver and [0062] discloses the fluid dynamics are computed using computational methods. Additionally, [0076] discloses a finite element model is used to solve the partial differential equations which para. 22 of the present applications specification discloses is an example of a computational model) to determine predicted intracardiac blood flow data of the heart (108 in fig. 1 and [0076] discloses “fluid structure interactions are estimated based on the simulated blood flow”. Fluid structure interactions are considered intracardiac flow data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and non-transitory computer readable medium disclosed by Mansi to have the simulation of physiological function be used to determine the at least one of the predicted myocardium strain data of the heart and the predicted intracardiac blood flow data of the heart. The motivation to make this modification is in order to derive realistic hemodynamic data, as recognized by Ionasec ([0059]). 
Regarding claims 7 and 18, Mansi teaches the method or claim 1 and non-transitory computer readable medium of claim 15, as set forth above. Mansi does not specifically teach outputting the at least one of the predicted myocardium strain of the heart and the predicted intracardiac blood flow of the heart comprises: displaying the at least one of the predicted myocardium strain of the heart and the predicted intracardiac blood flow of the heart overlaid on a graphical representation of the heart of the patient generated based on the input medical imaging data.
However,
Ionasec in a similar field of endeavor teaches displaying the predicted intracardiac blood flow of the heart overlaid on a graphical representation of the heart of the patient generated based on the input medical imaging data fig. 7 and [0075] discloses illustrating the blood flow simulation over a patient specific anatomic heart model. [0039] discloses that at step 104 the patient specific anatomical heart model is generated from the received 4D image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and non-transitory computer readable medium disclosed by Mansi to display the predicted intracardiac blood flow of the heart overlaid on a graphical representation of the heart of the patient generated based on the input medical imaging data. The motivation to apply the known technique of displaying the predicted intracardiac blood flow of the heart overlaid on a graphical representation of the heart of the patient generated based on the input medical imaging data of Ionasec to the method and non-transitory computer readable medium of Mansi would be to allow for the predictable results of providing the user with an accurate representation of the predicted parameter, which will improve their analysis of the results. 
Regarding claims 8 and 19, Mansi teaches the method or claim 1 and non-transitory computer readable medium of claim 15, as set forth above. Mansi does not specifically teach simulating progression of a disease using the model of the heart.
However,
Ionasec in a similar field of endeavor teaches simulating progression of a disease using the model of the heart ([0008] and [0111]-[0112] discloses using the simulated modeling results in order to predict disease progression).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and non-transitory computer readable medium disclosed by Mansi to simulate a progression of a disease using the model of the heart. The motivation to make this modification is to assess how a patients heart will be affected by a certain disease which will assist in planning for the patient, as recognized by Ionasec ([0111]).

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi in view of Neumann et al. (US 20160210435, hereinafter Neumann).
Regarding claims 3 and 12, Mansi teaches the method or claim 1 and apparatus of claim 10, as set forth above. Mansi does not specifically teach the model of the heart is a machine learning based model of the heart, and determining at least one of predicted myocardium strain data of the heart and predicted intracardiac blood flow data of the heart based on the at least one of the extracted myocardium strain data and the extracted intracardiac blood flow data using a model of the heart comprises: predicting the predicted myocardium strain data of the heart from the extracted intracardiac blood flow data of the heart using the machine learning based model; and predicting the predicted intracardiac blood flow data of the heart from the extracted myocardium strain data of the heart using the machine learning based model.
However,
Neumann in a similar field of endeavor teaches the model of the heart is a machine learning based model of the heart (fig. 11 and [0058], “machine-learning based statistical model” which is trained to estimate parameters of the heart meaning it is a heart model), and determining at least one of predicted myocardium strain data of the heart and predicted intracardiac blood flow data of the heart based on the at least one of the extracted myocardium strain data and the extracted intracardiac blood flow data using a model of the heart comprises: 
predicting the predicted myocardium strain data of the heart from the extracted intracardiac blood flow data of the heart using the machine learning based model ([0058] and fig. 11 discloses features derived from y are input into the model. The features derived from y include hemodynamic parameters. From the features the model generates model parameters which include biomechanics. [0029] discloses the biomechanics represent the deformation of the patient’s heart as well as stress and ventricular pressure, deformation and ventricular pressure are considered synonymous with myocardial strain. Additionally step 1206 in [0065]); and 
predicting the predicted intracardiac blood flow data of the heart from the extracted myocardium strain data of the heart using the machine learning based model ([0058] and fig. 11 discloses features derived from y are input into the model. The features derived from y include dynamic anatomy which includes a representation of the myocardium deformed over time. From the features the model generates model parameters which include hemodynamics. [0030] discloses the hemodynamic data represents the blood flow in the four cardiac phases. Additionally step 1206 in [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Mansi to have the model of the heart be a machine learning based model of the heart, and determining at least one of predicted myocardium strain data of the heart and predicted intracardiac blood flow data of the heart based on the at least one of the extracted myocardium strain data and the extracted intracardiac blood flow data using a model of the heart comprises: predicting the predicted myocardium strain data of the heart from the extracted intracardiac blood flow data of the heart using the machine learning based model; and predicting the predicted intracardiac blood flow data of the heart from the extracted myocardium strain data of the heart using the machine learning based model. The motivation to apply the known technique of using a machine learning based model of Neumann to the method and apparatus of Mansi would be to allow for the predictable results of reducing the overall time required for the procedure. 

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi in view of Neumann as applied to claims 3 and 12 above, and further in view of Hong et al. (US 20200089653, hereinafter Hong).
Regarding claims 4 and 13, Mansi in view of Neumann teaches the method or claim 3 and apparatus of claim 12, as set forth above. Neumann teaches the machine learning based model is configured to predict the predicted myocardium strain data of the heart from the extracted intracardiac blood flow data of the heart and predict the predicted intracardiac blood flow data of the heart from the extracted myocardium strain data of the heart as set forth above.
Mansi in view of Neumann does not specifically teach the machine learning based model of the heart comprises a first generator network and a second generator network.
However,
Hong in a similar field of endeavor teaches a machine learning based model (AI unit 200 in fig. 2 and [0063]) comprises a first generator network ([0063] discloses inputting first information into the first model 310 which [0064]-[0065] discloses is a first machine learning model that outputs a first result) and a second generator network ([0063] discloses inputting second information into the second model 320 which [0067]-[0068] discloses is a second machine learning model that outputs a second result). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Mansi in view of Neumann to have the machine learning based model of the heart comprise a first generator network and a second generator network. The motivation to apply the known technique of having a machine learning model comprise a first generator network and a second generator network of Hong to the method and apparatus of Mansi in view of Neumann would be to allow for the predictable results of speeding up the computations of the procedure, thereby more data can be processed in a shorter amount of time. Meaning more simulations can be completed.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi in view of Neumann and Hong as applied to claims 4 and 13 above, and further in view of Liu et al. (US 20170351935, hereinafter Liu).
Regarding claims 4 and 13, Mansi in view of Neumann teaches the method or claim 3 and apparatus of claim 12, as set forth above.
Mansi in view of Neumann does not specifically teach the first generator network and the second generator network are jointly trained through an adversarial training with a first discriminator network and a second discriminator network, respectively.
However,
Liu in a similar field of endeavor teaches the first generator network and the second generator network are jointly trained through an adversarial training([0041], “the first neural network and the second neural network are trained using the adversarial training procedure) with a first discriminator network and a second discriminator network, respectively ([0041], “a first generative subnetwork and a first discriminative subnetwork of the first neural network as well as a second generative subnetwork and a second discriminative subnetwork of the second neural network can be jointly trained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Mansi in view of Neumann and Hong to have the first generator network and the second generator network are jointly trained through an adversarial training with a first discriminator network and a second discriminator network, respectively. The motivation to apply the known technique of having the first generator network and the second generator network be jointly trained through an adversarial training with a first discriminator network and a second discriminator network of Liu to the method and apparatus of Mansi in view of Neumann and Hong would be to minimize the total time spent training the model as well as increasing the robustness of the model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793